Case: 12-14844   Date Filed: 08/20/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14844
                        Non-Argument Calendar
                      ________________________

                D. C. Docket No. 1:12-cv-00518-MEF-WC

MARY LOUISE RICHARDSON DOZIER,


                                                            Plaintiff-Appellant,

                                  versus

CHERLENE VICKERS,
Clerk,
DOUGLAS VALESKA,
Prosecutor,
LAWTON ARMSTRONG,
MARK JONES,
Police,
STATE OF ALABAMA, et al.,


                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (August 20, 2013)
               Case: 12-14844     Date Filed: 08/20/2013   Page: 2 of 5


Before TJOFLAT, ANDERSON and WILSON, Circuit Judges.

PER CURIAM:

      Mary Dozier was arrested in Alabama on July 16, 1987, for possession of

cocaine and was sentenced to a term of probation on April 29, 1988. While on

probation, she was arrested for selling crack cocaine to an undercover officer, and

her probation was revoked on October 28, 1988. She was sentenced to a two-year

term of imprisonment. After her release, she was convicted on two counts of

unlawful distribution of a controlled substance and was sentenced as a habitual

offender to a sixty-year prison term in November 1992.

      On June 18, 2012, Dozier, proceeding pro-se, brought this 42 U.S.C. § 1983

action for damages. She alleged that she was arrested, prosecuted, and sentenced

for those controlled substance offenses in violation of the First, Fourth, Fifth,

Eighth, and Fourteenth Amendments to the United States Constitution. The

defendants consist of the police officers who arrested her, the attorney who

prosecuted her, and the clerk of the court. The District Court sua sponte dismissed

her complaint for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). She now appeals.

      On appeal, Dozier raises two issues. First, she argues that her claim is not

barred by Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383

(1994), because she claims her convictions were invalidated when the Alabama


                                           2
              Case: 12-14844     Date Filed: 08/20/2013   Page: 3 of 5


state court remitted in 2008 the fines imposed as part of the sentence she received.

Second, she argues that her claim is not barred by the statute of limitations because

she claims her action should have been measured against Alabama’s six-year

statute of limitations for false imprisonment.

      Upon a de novo review of the record and consideration of the parties’ briefs,

we affirm.

                                          I.

      A court “shall dismiss” a case filed in forma pauperis if the court determines

that the complaint “fails to state a claim upon which relief may be granted.”

28 U.S.C. § 1915(e)(2)(B)(ii). However, “[p]ro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir. 1998). We review de novo the district court’s sua sponte dismissal for failure

to state a claim, viewing the allegations in the complaint as true. Hughes v. Lott,

350 F.3d 1157, 1159-60 (11th Cir. 2003).

      Under Heck v. Humphrey, if a judgment in favor of the plaintiff on a § 1983

complaint for money damages “would necessarily imply the invalidity of [the]

conviction or sentence,” the district court must dismiss the complaint unless the

plaintiff can “demonstrate that the conviction or sentence has already been

invalidated” by “prov[ing] that the conviction or sentence has been reversed on


                                          3
              Case: 12-14844     Date Filed: 08/20/2013   Page: 4 of 5


direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” 512 U.S. at 486-87, 114 S. Ct. at 2372.

      If successful, Dozier’s claim for damages under § 1983 “would necessarily

imply the invalidity of [her] conviction.” Heck, 512 U.S. at 487, 114 S. Ct. at

2372. Thus, to proceed on her claim, Dozier must first show that her conviction

has been reversed, expunged, invalidated, or called into question by issuance of a

writ of habeas corpus. Id. She has failed to do so.

      Though Dozier cites one case, Chisholm v. State, 42 Ala. 527, 528 (1868), in

which the Alabama Supreme Court found that remittance of a fine pursuant to the

Governor’s pardon power under the Alabama Constitution “destroyed the vitality

of the judgment, except as to costs,” the more recent cases and statutory law of

Alabama strongly suggest that the remittance of fines does not in all circumstances

constitute such an invalidation. In Thomas v. State, the Court of Criminal Appeals

of Alabama considered appellant’s argument that remittance of the costs and fine

associated with a menacing conviction invalidated that conviction. Thomas v.

State, 666 So. 2d 849, 853 (Ala. Crim. App. 1993), rev’d on other grounds sub

nom. Ex parte Thomas, 666 So. 2d 855 (Ala. 1995). It held that appellant still had

a valid conviction for menacing, because “[r]egardless of whether the costs and

fine were remitted in the misdemeanor conviction, the docket sheet for that offense


                                         4
               Case: 12-14844    Date Filed: 08/20/2013    Page: 5 of 5


clearly shows that the district court adjudged the appellant guilty [of] menacing.”

Id. The Alabama Rules of Criminal Procedure, moreover, provide for an inquiry

into a defendant’s inability to pay a fine due to indigency and give Alabama courts

the option of “releas[ing] the defendant from obligation to pay the fine.” Ala. R.

Crim. P. 26.11(g) and (h)(5).

      Dozier’s claim that her conviction was invalidated in 2008 when her fines

were remitted is without merit. Based on the information in the Case Action

Summary that Dozier attached to her complaint, her fines were remitted not

because her conviction was invalid, but because indigency and substantial hardship

rendered her incapable of paying them. As in Thomas, “[r]egardless of whether

the costs and fine were remitted” in her conviction, she was still judged guilty and

convicted for the offenses in question. Thomas, 666 So. 2d at 853. Thus, because

she has failed to show that her conviction was invalidated, we conclude that the

district court did not err in finding her claim barred by Heck, and affirm.

                                          II.

      Because Dozier’s complaint is barred by Heck, we need not reach the statute

of limitations issue.

      AFFIRMED.




                                          5